Exhibit 99.1 Hampton Roads Bankshares, Inc. Selected Consolidated Financial Data (Unaudited) (In thousands, except per share amounts) The following table sets forth selected consolidated financial data for the periods and as of the dates indicated.We derived the selected consolidated financial data as of and for the fiscal years ended December31, 2010, 2009 (as restated), 2008, 2007 and 2006 from our audited consolidated financial statements and related notes thereto.On April 26, 2011, our Board of Directors filed an amendment with the Virginia State Corporation Commission to effect a 1-for-25 common stock reverse stock split (the “Reverse Stock Split”), to be effective at 11:59 p.m. on April 27, 2011.The per share data set forth in the following table gives effect to the Reverse Stock Split retrospectively for all periods presented. The following selected consolidated financial data should be read in conjunction with our consolidated financial statements and related notes thereto previously filed with the Securities and Exchange Commission and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section of our Annual Report on Form 10-K for the year ended December 31, 2010, as amended (File No. 001-32968).Historical results are not necessarily indicative of results to be expected in any future period. For the Fiscal Years Ended December 31, (dollars in thousands except share and per share data) As Restated Operating Results: Net income (loss) $ ) $ ) $ $ $ Net income attributable to non-controlling interest — Preferred stock dividend and accretion of discount ) — — — Net income (loss) available to common shareholders $ ) $ ) $ $ $ Per Common Share Data: Basic earnings (loss) $ Diluted earnings (loss) Book value Tangible book value Basic weighted average shares outstanding Diluted weighted average shares outstanding Shares outstanding at year end Year-End Balances: Assets $ Shareholders’ equity
